Citation Nr: 0941649	
Decision Date: 11/02/09    Archive Date: 11/09/09

DOCKET NO.  04-18 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation from 
April 14, 2003 to May 12, 2004; a disability evaluation 
greater than 20 percent from May 12, 2004 to November 21, 
2008, and a disability evaluation greater than 60 percent 
from November 21, 2008 to the present, for residuals of 
prostate cancer.

2.  Whether the decision to reduce the Veteran's compensation 
payments after December 1, 2003 due to incarceration was 
correct.


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to March 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2003 and November 2003 
rating decisions of the Department of Veterans Affairs 
Regional Office in Houston, Texas.

In April 2009, the Board remanded the matter to the RO via 
the AMC for due process considerations and to schedule the 
Veteran for a Travel Board hearing.  Those actions completed, 
the matter has properly been returned to the Board for 
appellate consideration.  See Stegall v. West, 11 Vet. App. 
268 (1998).

In August 2009, the Veteran was scheduled for a Travel Board 
hearing at the RO before the Board, however he did not 
appear.  The Veteran has not submitted a timely request to 
postpone the hearing; therefore the Board will proceed with 
its appellate consideration as though the request for a 
hearing had been withdrawn.  38 C.F.R. § 20.704


FINDINGS OF FACT

1.  From April 14, 2003 to August 29, 2003, the Veteran did 
not show symptoms of residuals of prostate cancer.

2.  The Veteran had overactive bladder symptoms as of August 
29, 2003, as evidenced by a prescription for oxybutynin 
chloride.  This date is earlier than the date of May 12, 2004 
that was assigned by the RO for these symptoms.

2.  Prior to November 21, 2008, the medical evidence did not 
indicate that the Veteran required the wearing of absorbent 
materials which must be changed 2 to 4 times per day; or 
albumin constant or recurring with hyaline and granular casts 
or red blood cells, or transient or slight edema or 
hypertension at least 10 percent disabling under Diagnostic 
Code 7101; or a daytime voiding interval of less than one 
hour or awakening to void five or more times per night; or 
urinary retention requiring intermittent or continuous 
catheterization; or recurrent symptomatic urinary tract 
infections requiring drainage or frequent hospitalization 
and/or requiring continuous intensive management.

3.  The Veteran has never had persistent edema and 
albuminuria with BUN 40 to 80mg%; or creatinine 4 to 8mg%, or 
generalized poor health characterized by lethargy, weakness, 
anorexia, weight loss, or limitation of exertion.

4.  The Veteran has been incarcerated in a state prison 
system for conviction of a felony since July [redacted], 1981.


CONCLUSIONS OF LAW

1.  The criteria for a compensable initial rating effective 
April 14, 2003 through August 29, 2003 for residuals of 
prostate cancer have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.7, 4.21, 4.115a, 
4115b, Diagnostic Codes 7527, 7528 (2009).

2.  The criteria for a 20 percent rating for residuals of 
prostate cancer were met on August 29, 2003, but no earlier.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321(b)(1), 4.1-4.7, 4.21, 4.115a, 4115b, Diagnostic Codes 
7527, 7528 (2009).

3.  The criteria for a rating higher than 20 percent between 
August 29, 2003 and November 21, 2008, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 
4.1-4.7, 4.21, 4.115a, 4115b, Diagnostic Codes 7527, 7528 
(2009).

4.  The criteria for a rating higher than 60 percent from 
November 21, 2008 to the present, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 
4.1-4.7, 4.21, 4.115a, 4115b, Diagnostic Codes 7527, 7528 
(2009).

5.  The reduction of the Veteran's disability compensation, 
effective December 1, 2003, due to incarceration for a felony 
conviction, was proper.  38 U.S.C.A. §§ 5107, 5313 (West 
2002); 38 C.F.R. §§ 3.103, 3.665 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Residuals of prostate cancer

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see 
AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original 
or an increased rating remains in controversy when less than 
the maximum available benefit is awarded).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski , 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Compensation for service-connected disability is limited to 
those claims which show present disability.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate 
ratings may be assigned for separate periods of time based on 
the facts found.  This practice is known as "staged" 
ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
relevant temporal focus for adjudicating an increased rating 
claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.  Id.

With regard to the Veteran's residuals of prostate cancer, 
the RO issued a rating decision in September 2003 granting 
service connection for residuals status post radical 
prostatectomy at a noncompensable rating effective April 14, 
2003.  The Veteran disagreed with this initial rating.

In a January 2005 rating decision, the RO increased the 
rating to 20 percent effective May 12, 2004.  In a December 
2008 rating decision, the RO increased the rating to 60 
percent effective November 21, 2008.

The Veteran contends that he merits higher disability ratings 
at every stage throughout the pendency of this claim.

Under the rating schedule, malignant neoplasms of the 
genitourinary system are evaluated with Diagnostic Code 7528, 
which holds that if there has been no local reoccurrence or 
metastasis, the residuals must be rated as voiding 
dysfunction or renal dysfunction, whichever is predominant.

For renal dysfunction, a noncompensable rating is warranted 
for albumin and casts with history of acute nephritis or 
hypertension non-compensable under diagnostic code 7101.  A 
30 percent rating is warranted for albumin constant or 
recurring with hyaline and granular casts or red blood cells, 
or transient or slight edema or hypertension at least 10 
percent disabling under diagnostic code 7101.  A 60 percent 
rating is warranted for constant albuminuria with some edema, 
or definite decrease in kidney function, or hypertension at 
least 40 percent disabling under diagnostic code 7101.  An 80 
percent rating is warranted for persistent edema and 
albuminuria with BUN 40 to 80 mg%, or creatinine 4 to 8 mg%, 
or generalized poor health characterized by lethargy, 
weakness, anorexia, weight loss, or limitation of exertion.

For voiding dysfunction, a 20 percent rating is warranted for 
requiring the wearing of absorbent materials which must be 
changed less than 2 times per day.  A 40 percent rating is 
warranted for requiring the wearing of absorbent materials 
which must be changed 2 to 4 times per day.  A 60 percent 
rating is warranted for requiring the use of an appliance or 
the wearing of absorbent materials which must be changed more 
than 4 times per day.

For urinary frequency, a 10 percent rating is warranted for 
daytime voiding interval between two and three hours, or 
awakening to void two times per night.  A 20 percent rating 
is warranted for daytime voiding interval between one and two 
hours, or awakening three to four times per night.  A 40 
percent rating is warranted for daytime voiding interval less 
than one hour, or awakening to void five or more times per 
night.

For obstructed voiding, a noncompensable rating is warranted 
for obstructive symptomatology with or without stricture 
disease requiring dilatation 1 to 2 times per year.  A 10 
percent rating is warranted for marked obstructive 
symptomatology such as hesitancy, slow or weak stream, or 
decreased force of stream.  A 30 percent rating is warranted 
for urinary retention requiring intermittent or continuous 
catheterization.

For urinary tract infection, a 10 percent rating is warranted 
for long-term drug therapy, 1 to 2 hospitalizations per year 
and/or requiring intermittent intensive management.  A 30 
percent rating is warranted for recurrent symptomatic 
infection requiring drainage or frequent hospitalization 
and/or requiring continuous intensive management.

The Veteran submitted private records from John Sealy 
Hospital and from the Texas Department of Criminal Justice.  
The records indicate that the Veteran underwent a radical 
prostatectomy in October 2002.  The post-operative discharge 
summary indicated that the Veteran had "no postvoid 
residual", no extravasation or straining, and showed "good 
emptying".

The records indicate that the Veteran was prescribed 
oxybutynin chloride for overactive bladder on August 29, 
2003.  He was later prescribed imipramine for enuresis and 
neurogenic bladder on September 9, 2003.  The Veteran 
requested and received absorbent pads, stating that he needed 
several pads daily.  However, there is no medical evidence in 
the records submitted to support the Veteran's contentions 
regarding the quantity of absorbent pads required per day.

Based on these records, the RO issued a rating decision in 
January 2005 increasing the rating for residuals of prostate 
cancer to 20 percent effective May 12, 2004.  The RO 
mistakenly found May 12, 2004 to be the first date of 
prescriptions related to the Veteran's bladder symptoms.  As 
stated above, the Veteran was first prescribed medication and 
given absorbent pads as of August 29, 2003.  The Veteran 
therefore merits the 20 percent rating effective August 29, 
2003.

The Veteran was afforded a VA genitourinary examination in 
November 2008.  He denied any history of urinary tract 
infections, dysuria, frequency, hematuria, nocturia, urgency, 
stones, or testicular atrophy.  The examiner found no 
recurrence of prostate cancer since surgery.  The Veteran 
complained of urinary incontinence and anal pain.  He stated 
that he wears disposable briefs which he changes 4 to 5 times 
per day.  He related problems with fecal incontinence at 
times yet was vague regarding frequency.  The examiner 
diagnosed prostate cancer status post resection with 
continuing problems with urinary incontinence.  The 
impression was urinary incontinence with required wearing of 
absorbent materials which must be changed more than 4 times 
per day.  

Based upon this examination, the RO issued a rating decision 
in December 2008, increasing the rating for residuals of 
prostate cancer to 60 percent effective November 21, 2008, 
the date of VA examination.

The Board finds that the Veteran met the criteria for a 20 
percent rating for residuals of prostate cancer as of August 
29, 2003, the date on which the medical evidence first 
indicates a voiding dysfunction requiring prescription 
medication and the wearing of absorbent materials.  A 20 
percent rating is the minimum warranted for a voiding 
dysfunction requiring the wearing of absorbent materials.  

In light of the Veteran's incarceration during this time 
period, this decision does not appear to impact the amount of 
compensation the Veteran will receive. 

Otherwise, the Board finds that the medical records, overall, 
provide evidence against this claim.  The evidence fails to 
indicate that the criteria for a compensable initial rating 
from April 14, 2003 to August 29, 2003 have been met, or that 
the criteria for a rating greater than 20 percent were met 
between August 29, 2003 and November 21, 2008, or that the 
criteria for a rating greater than 60 percent have been met 
at any time.

Simply stated, beyond the earlier effective date of August 
29, 2003 which the Board finds is proper for the 20 percent 
rating, the Veteran's symptoms do not merit a higher rating 
during any time period according to the schedular criteria.  
Prior to August 29, 2003, the Veteran was not issued 
absorbent materials or prescribed medication to treat a 
voiding dysfunction.  Prior to November 21, 2008, there was 
no evidence regarding the frequency with which the absorbent 
materials needed to be changed per day, nor of albumin or 
edema or hypertension, nor of a daytime voiding interval of 
less than one hour or awakening to void five or more times 
per night, nor of obstructive voiding or urinary tract 
infections to merit a higher rating.  At no time has there 
been evidence of persistent edema and albuminuria or 
generalized poor health with lethargy, weakness, anorexia, 
weight loss, or limitation of exertion.

While there are indications of problems, it is important to 
note that these problems are the basis for the current 
evaluations.  Without some medical symptoms, there would be 
no basis for the current evaluations, let alone higher 
evaluations. 

Overall, the Board finds that the Veteran's symptoms of his 
residuals of prostate cancer more closely match the 
noncompensable schedular criteria prior to August 29, 2003, 
the 20 percent criteria between August 29, 2003 and November 
21, 2008, and the 60 percent criteria from November 21, 2008 
to the present.  The Board must find that the post-service 
treatment records, as a whole, provide evidence against this 
claim, failing to indicate a basis to grant higher 
evaluations. 

Accordingly, the Board finds that the preponderance of the 
evidence is against a compensable rating prior to August 29, 
2003; a rating greater than 20 percent between August 29, 
2003 and November 21, 2008; or a rating greater than 60 
percent from November 21, 2008 to the present, for residuals 
of prostate cancer.  38 C.F.R. § 4.3.

2.  Reduction due to incarceration

Under VA laws and regulations, a person who is incarcerated 
in a Federal, State or Local penal institution in excess of 
60 days for conviction of a felony will not be paid 
compensation in excess of that amount specified in 38 C.F.R. 
§ 3.665 beginning on the 61st day of incarceration.  38 
U.S.C.A. § 5313(a)(1); 38 C.F.R. § 3.665(a).

In the case of a veteran with a service-connected disability 
rated at 20 percent or more, the veteran shall not be paid an 
amount that exceeds the rate under 38 U.S.C.A. § 1114(a), 
which is at the rate of 10 percent.  38 C.F.R. § 3.665(d).  
If a disability evaluation is less than 20 percent, the 
veteran shall receive one-half the rate of compensation 
payable under 38 U.S.C.A. § 1114(a).  38 C.F.R. § 3.665(d).

However, VA must notify the veteran that his benefits are 
subject to reduction due to his incarceration, of the rights 
of dependents to an apportionment while the person is 
incarcerated, and conditions under which payments to the 
person may be resumed upon release from incarceration.  38 
C.F.R. § 3.665(a).  In addition, no award of compensation 
shall be reduced or otherwise adversely affected unless the 
beneficiary has been notified of such adverse action and has 
been provided a period of 60 days in which to submit evidence 
for the purpose of showing that the adverse action should not 
be taken.  38 C.F.R. §§ 3.103(b)(2), 3.105(h).

The Veteran's ratings were first reduced pursuant to 
38 C.F.R. § 3.665 effective October 1, 1988.  It appears that 
a computer error in connection with a legislative increase in 
compensation rates effective December 1, 2001, caused the 
Veteran's benefits to be returned to the full amount.  The 
Veteran was informed of the discovery of this error in 
November 2003 and clearly informed that his benefits would be 
reduced due to incarceration effective December 1, 2003.

The evidence shows that the Veteran has been continuously 
incarcerated for a felony conviction since July [redacted], 1981.  The 
Veteran does not dispute that he has been incarcerated since 
December 1, 2003.  Accordingly, the requirements for the 
reduction of the veteran's disability compensation benefits 
due to incarceration have been met. 38 C.F.R. § 3.665.

Because the law, rather than the facts in this case, is 
dispositive, the benefit-of-the-doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b).

Duty to notify and to assist

When addressing the merits of the Veteran's claims on appeal, 
the Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in February 2003, April 2003, August 2007, 
and June 2008.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran provided medical records from the Texas 
Department of Criminal Justice and the John Sealy Hospital at 
University of Texas.  The Veteran was afforded a VA 
examination in November 2008.

The appellant has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to assist has 
prejudiced him in the adjudication of his appeal.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the 
Board has decided upon the merits of the appellant's appeal.  

ORDER

A compensable evaluation for residuals of prostate cancer 
prior to August 29, 2003 is denied.

A 20 percent evaluation for residuals of prostate cancer is 
granted effective August 29, 2003, but no earlier.  

A rating greater than 20 percent for residuals of prostate 
cancer between August 29, 2003 and November 21, 2008 is 
denied.

A rating greater than 60 percent for residuals of prostate 
cancer at any time is denied.

____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


